                    Case 20-10953-LSS           Doc 81      Filed 05/11/20         Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11


    SureFunding, LLC,1                                           Case No. 20-10953 (LSS)
                           Debtor.


       NOTEHOLDERS’ EXHIBIT LIST FOR THE MAY 12, 2020 HEARING ON THE
      MOTION OF THE NOTEHOLDERS TO DISMISS THE DEBTOR’S CHAPTER 11
        CASE AND THE UNITED STATES TRUSTEE’S MOTION FOR AN ORDER
           DISMISSING OR CONVERTING THIS CASE TO CHAPTER 7 OR
                 DIRECTING THE APPOINTMENT OF A TRUSTEE

             The Noteholders submit the attached Exhibit List for the May 12, 2020 hearing regarding

(i) the Motion of the Noteholders to Dismiss the Debtor’s Chapter 11 Case [D.I. 15]; and (ii) the

United States Trustee’s Motion for an Order Dismissing or Converting this Case to Chapter 7 or

Directing the Appointment of a Trustee [D.I. 34].

             The Noteholders may introduce one or more of the exhibits listed on the chart

attached hereto. The Noteholders reserve the right to amend and/or supplement this Exhibit

List at any time prior to the hearing. The Noteholders reserve the right to use additional exhibits

for purposes of rebuttal or impeachment as appropriate. The Noteholders also reserve the right to

rely upon and use as evidence: (i) exhibits included on the exhibit lists of any other party in

interest; and (ii) any pleading, hearing transcript, or other document filed with the Court in this

chapter 11 case.




1
 The last four digits of the Debtor’s taxpayer identification number are 7898. The Debtor’s headquarters and service
address is 6671 Las Vegas Blvd., Suite 210, Las Vegas, NV 89119.

                                                                                                                  1
            Case 20-10953-LSS   Doc 81   Filed 05/11/20    Page 2 of 6




Dated: May 11, 2020


                                         BLANK ROME LLP

                                         By: s/ Stanley B. Tarr
                                         Victoria A. Guilfoyle (No. 5183)
                                         Stanley B. Tarr (No. 5535)
                                         1201 N. Market Street, Suite 800
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 425-6400
                                         Facsimile: (302) 425-6464
                                         Email: guilfoyle@blankrome.com
                                                 tarr@blankrome.com
                                         -and-
                                         Kenneth J. Ottaviano (pro hac vice)
                                         William J. Dorsey (pro hac vice)
                                         Paige B. Tinkham (pro hac vice)
                                         444 West Lake Street, Suite 1650
                                         Tel: (312) 776-2600
                                         Fax: (312) 776-2601
                                         Email: kottaviano@blankrome.com
                                                wdorsey@blankrome.com
                                                ptinkham@blankrome.com

                                         Counsel for the Noteholders




                                                                               2
                                          Case 20-10953-LSS          Doc 81   Filed 05/11/20   Page 3 of 6


No.   Name                                                                       Bates Number      Deposition                   Docket Number
                                                                                                   Exhibit Number
1.    January 2018 email from Justin Abernathy to Neal Falkenberry               NF_005692
2.    Third Amendment to the Note Purchase Agreement Dated January 11, 2019 SF002369-
                                                                            003092
3.    SureFunding Promissory Notes Dated September 4, 2019
4.    SureFunding LLC Side Letter dated January 16, 2019                                           Justin Abernathy Exhibit 4
5.    2019 Q1 SureFunding LLC Portfolio Metrics                                  Noteholders_000 Jason Abernathy Exhibit 2
                                                                                 0179/SF005901-
                                                                                 005903
6.    SureFunding Overview (April 2, 2019)                                       Noteholders_000 Justin Abernathy Exhibit 6
                                                                                 0182            Jason Abernathy Exhibit 1
7.    2019 Q2 SureFunding, LLC Portfolio Metrics                                 Noteholders_000 Justin Abernathy Exhibit 2
                                                                                 0615/SF005904-
                                                                                 005906
8.    SureFunding, LLC Portfolio Non-Tradepay Assets                             Noteholders_000
                                                                                 0241
9.    SureFunding LLC Notes Outstanding as of September 30, 2019                 Noteholders_000
                                                                                 0198
10.   Screenshots of Master Tracker of Tradepay Factored Receivables             [Excel in Native] Justin Abernathy Exhibit 3
                                                                                                   Jason Abernathy Exhibit 4
11.   Agent Fee and Contingent Management Agreement Between SureFunding Noteholders_000
      LLC and Marketplace Capital Strategies Dated Jan. 1, 2016         0220
12.   February 23, 2020 Email form Justin Abernathy                              Noteholders_000
                                                                                 0476
13.   Chart: Payment Delays for Paid Participations Prepared by Neal Falkenberry Noteholders_000
                                                                                 0488
                                                                                                                                            3
                                            Case 20-10953-LSS        Doc 81      Filed 05/11/20   Page 4 of 6


No.   Name                                                                          Bates Number      Deposition                 Docket Number
                                                                                                      Exhibit Number
14.   Chart: Representative Flow of Funds for Tradepay Receivables                  Noteholders_000
                                                                                    0490
15.   MCS Agent Notice of Default-C1-Tradepay Default Notice                        SF005864-
                                                                                    005865
16.   January 7, 2020 Email from Neil Falkenberry                                   Noteholders_000
                                                                                    501
17.   September 2019 Text Messages from Justin Abernathy                            Noteholders_000 Justin Abernathy Exhibit 1
                                                                                    563
18.   Noteholders’ Motion to Appoint Receiver
19.   Decision                                                                      SF006097-
      Hatton et al. v. SureFunding, LLC, Eighth Judicial District Court, Clark      006099
      County, Nevada
      Case No. A-20-812651-B
20.   Order Hatton et al. v. SureFunding, LLC, Eighth Judicial District Court,                                                   ECF No. 14 & 15,
      Clark County, Nevada, Case No. A-20-812651-B                                                                               Exhibit B to
                                                                                                                                 Dorsey
                                                                                                                                 Declaration
21.   Summary of Disbursements and SureFunding Bank Statements                      Noteholders_000
                                                                                    562
22.   Teleconference Meeting of the Managers of SureFunding LLC dated April         SF005816,         Palmer Exhibit 5, 6
      13, 2020                                                                      SF006179
23.   April 14, 2020 email from Ted Gavin to Justin Abernathy “Re:                  SF006142          Gavin Exhibit 3
      Engagement of Gavin Solmonese by SureFunding”




                                                                                                                                               4
                                             Case 20-10953-LSS    Doc 81      Filed 05/11/20   Page 5 of 6


No.   Name                                                                       Bates Number      Deposition                  Docket Number
                                                                                                   Exhibit Number
24.   April 10, 2020 Tamarack Assoc. Engagement Letter                           SF005864,         Palmer Exhibit 1, 2
                                                                                 SF006166,
                                                                                 SF003931-
                                                                                 003938
25.   April 13, 2020 Gavin Solmonese Engagement Letter                           SF03920-003930                                ECF: 24-3
26.   Second Amendment to Limited Liability Company Agreement of                 SF005874-         Palmer Exhibit 3
      SureFunding LLC                                                            005878
27.   Unanimous Written Consent of the Managers of SureFunding, LLC                                Palmer Exhibit 4
28.   SureFunding’s Bankruptcy Petition                                                            Jason Abernathy Exhibit 5   ECF No. 1


29.   SureFunding’s Initial Monthly Operating Report                                                                           ECF No. 47
30.   SureFunding’s Bankruptcy Schedules and Statement of Financial Affairs                                                    ECF No. 41
31.   Turner & Assoc. Letter                                                     Noteholders_000 Jason Abernathy Exhibit 3
                                                                                 0492
32.   May 7, 2020 Letter from Euler Hermes to SureFunding LLC, Policy
      Beneficiary re $47,990,893 Claim
33.   June 1, 2016 Email                                                         Noteholders_000
                                                                                 643
34.   Noteholder Support Documents
35.   Deposition Transcript of Justin Abernathy
36.   Deposition Transcript of Jason Abernathy
37.   Deposition Transcript of Edward T. Gavin
38.   Deposition Transcript of John Palmer

                                                                                                                                            5
                                          Case 20-10953-LSS   Doc 81   Filed 05/11/20   Page 6 of 6


No.   Name                                                                Bates Number     Deposition       Docket Number
                                                                                           Exhibit Number
39.   Deposition Transcript of Neal Falkenberry
40.   Deposition Transcript of Michael Flanagan




                                                                                                                        6
